UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2053


FITISTICS, LLC, a Connecticut Limited Liability Company,

                   Plaintiff - Appellee,

            and

SEAN MCKIRDY,

                   Defendant - Appellee,

            v.

ERIK B. CHERDAK,

                   Defendant - Appellant.



                                     No. 19-1732


FITISTICS, LLC, a Connecticut Limited Liability Company,

                   Plaintiff - Appellee,

            and

SEAN MCKIRDY,

                   Defendant - Appellee,

            v.

ERIK B. CHERDAK,
                    Defendant - Appellant.


Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-00112-LO-JFA; 1:17-cv-00500-LO-
IDD)


Submitted: September 27, 2019                               Decided: November 20, 2019


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erik B. Cherdak, Appellant Pro Se. John Daniel Victor Ferman, BANKS &
ASSOCIATES, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      Erik B. Cherdak appeals the district court’s judgment entered after a bench trial as

well as several orders disposing of the parties’ postjudgment motions. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Fitistics, LLC, v. Cherdak, Nos. 1:16-cv-00112-LO-JFA; 1:17-cv-00500-

LO-IDD (E.D. Va. Aug. 23, 2018 & June 10, 2019). We deny the motion to supplement

the record on appeal. We deny Fitistics’ and McKirdy’s motion for sanctions, but caution

Cherdak that continued pursuit of vexatious litigation tactics and the filing of frivolous

appeals may result in sanctions in future cases. We deny Cherdak’s motion for oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3